

Exhibit 10.1
SUPERVALU INC.
EXCESS BENEFITS PLAN
(1989 Restatement)
First Effective February 24, 1985
As Amended and Restated Effective February 28, 1987
And
As Amended and Restated Effective February 26, 1989


AND

As Amended By


The FIRST AMENDMENT Adopted and
Effective June 30, 1998

The SECOND AMENDMENT Adopted June 2, 2003
But Effective December 1, 2003
The THIRD AMENDMENT Adopted November 18, 2008
But Effective August 1, 2007, December 31, 2007, January 1, 2008, November 1,
2008 and January 1, 2009











Note:
Material added or modified by the First and Second Amendments is shown in
italics. Effective December 1, 2003, the Second Amendment changed all references
of “SUPER VALU Stores, Inc.” to “SUPERVALU INC.” (except where the prior name
should be retained in the preambles for historical purposes) as shown in
italics. Appendix A was added by the Third Amendment effective January 1, 2008
but is not shown in italics. Modified section numbers are not generally shown in
italics.

                                                
This Working Copy has been compiled from the original Plan documents and
amendments for the convenience of those charged with administration of the Plan.
This Working Copy has not been approved, ratified or executed by the company,
its board, its officers or any committee. This Working Copy is not, therefore,
an official legal document under which the Plan is maintained. The Working Copy
reflects only the most current provisions of the Plan document and does not
reflect every change made by every amendment. Specifically, the Working Copy
does not reflect changes made by prior amendments which were changed
subsequently by more recent amendments. Certain questions, particularly
questions relating to the effectiveness of amendments, can only be resolved by
referring to the original Plan documents and amendments.






:

--------------------------------------------------------------------------------





SUPERVALU INC.
EXCESS BENEFITS PLAN
(1989 Restatement)
WHEREAS, This corporation and certain subsidiaries of this corporation have
heretofore adopted and currently maintain a defined benefit pension plan known
as the Super Valu Stores, Inc. Retirement Plan (hereinafter the “Retirement
Plan”) and several defined contribution profit sharing plans (hereinafter
collectively the “Profit Sharing Plans”) for the purpose of developing
retirement benefits for employees; and
WHEREAS, The Retirement Plan and the Profit Sharing Plans are subject to the
Employee Retirement Income Security Act of 1974, as amended (hereinafter
“ERISA”) and they are intended to qualify under section 401(a) of the Internal
Revenue Code of 1954, as amended (hereinafter the “Code”); and
WHEREAS, By operation of section 401(a) of the Code, benefits which may be paid
under the Retirement Plan and allocations which may be made under the Profit
Sharing Plans are restricted so that they do not exceed certain maximum
limitations established under section 415 of the Code; and
WHEREAS, For benefits accruing under the Retirement Plan and Profit Sharing
Plans during plan years beginning after December 31, 1988, the maximum amount of
annual compensation which may be taken into account for any employee may not
exceed a fixed dollar amount which is established under section 401(a)(17) of
the Code; and
WHEREAS, Changes in the Retirement Plan accrued benefit formula were required to
be made effective February 26, 1989, to keep the Retirement Plan in compliance
with section 401(l) of the Code and these changes had the effect of reducing the
expected benefits which certain employees might have expected to realize if the
Retirement Plan formulas had not been changed; and
WHEREAS, ERISA authorizes the establishment of an unfunded, nonqualified plan of
deferred compensation maintained by an employer solely for the purpose of
providing benefits for employees which are in excess of the limitations on
benefits and allocations imposed on qualified plans by section 415 of the Code;
and
WHEREAS, ERISA also authorizes the establishment of an unfunded, nonqualified
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees; and
WHEREAS, Effective February 24, 1985, this corporation did establish a
nonqualified plan known as the “Super Valu Stores, Inc. Excess Benefit Plan” and
did amend and restate the same effective February 28, 1987, in a document known
as the “Super Valu Stores, Inc. Excess Benefit Plan (1987 Restatement)”; and





--------------------------------------------------------------------------------




WHEREAS, It is in the interest of this corporation to provide the full benefits
promised to certain employees under the Retirement Plan and to make the full
allocations for certain employees under the Profit Sharing Plans without regard
to the limitations on benefits and allocations imposed by section 415 of the
Code and without regard to the compensation limitation imposed by
section 401(a)(17) of the Code and that an unfunded nonqualified deferred
compensation plan be maintained for this and other purposes;
NOW THEREFORE, This corporation does hereby amend and restate the previously
established “Super Valu Stores, Inc. Excess Benefit Plan (1987 Restatement)” and
amend it to incorporate features of an unfunded, nonqualified deferred
compensation plan, the terms and conditions of which are as follows:
Third Amendment–Effective January 1, 2008
1.    Introduction.
1.1.    Plan Name.  This plan shall be referred to as the SUPERVALU INC. Excess
Benefits Plan (hereinafter “Plan”).
1.2.    Rules That Apply To Pre‑2005 Accruals. The portion of a Participant’s
benefit that accrued under the Plan as of December 31, 2004, shall be governed
by the terms of the Plan Statement disregarding requirements under section 409A
of the Code and the rules set forth in Appendix A.
1.3.    Rules That Apply to Post‑2004 Accruals. The portion of a Participant’s
benefit that accrued after December 31, 2004, shall be governed by the terms of
the Plan Statement subject to the modifications specified in Appendix A, which
are intended to comply with section 409A of the Code and final regulations
thereunder.





2.    Participating Employees.
2.1.    General Rules. The individuals eligible to participate in and receive
benefits under the Plan are those of SUPERVALU INC. and its subsidiaries who, on
or after February 24, 1985:
(i)
are participating employees in the Retirement Plan or a Profit Sharing Plan, or
both; and

(ii)
are actively employed by SUPERVALU INC. or one of its subsidiaries; and

(iii)
are affirmatively selected for participation in this Plan by the Compensation
Committee of the Board of Directors.





‑2‑

--------------------------------------------------------------------------------




Third Amendment–Effective December 31, 2007
Notwithstanding the foregoing, no employees shall become Participants in this
Plan after December 31, 2007.

2.2.    Specific Exclusions. Notwithstanding anything apparently to the contrary
in this Plan or in any written communication, summary, resolution or document or
oral communication, no individual shall be a participating employee in this
Plan, develop benefits under this Plan or be entitled to receive benefits under
this Plan (either for himself or his survivors) unless such individual is a
member of a select group of management or highly compensated employees (as that
expression is used in ERISA). If a court of competent jurisdiction, any
representative of the U.S. Department of Labor or any other governmental,
regulatory or similar body makes any direct or indirect, formal or informal,
determination that an individual is not a member of a select group of management
or highly compensated employees (as that expression is used in ERISA), such
individual shall not be (and shall not have ever been) a participating employee
in this Plan at any time. If any person not so defined has been erroneously
treated as a participating employee in this Plan, upon discovery of such error
such person’s erroneous participation shall immediately terminate ab initio and
upon demand such person shall be obligated to reimburse SUPERVALU INC. for all
amounts erroneously paid to him or her.
3.    Benefit for Retirement Plan Participating Employees.
3.1.    General Amount. Except to the extent provided otherwise in Section 3.6,
this Plan shall pay to participating employees the excess, if any, of:
(i)
the amount that would have been payable under the Retirement Plan if such
benefit had been determined without regard to the benefit limitations under
section 415 of the Code and without regard to the compensation limitation of
section 401(a)(17) of the Code, over

(ii)
the amount actually paid from the Retirement Plan.

Third Amendment–Effective December 31, 2007
The amount determined under paragraph (i) above that would have been payable
under the Retirement Plan without regard to the limitations under section 415
and 401(a)(17) of the Code shall be determined without counting any service
after December 31, 2007, as Credited Service in the Retirement Plan and without
counting any compensation after December 31, 2012, as Final Average Compensation
in the Retirement Plan.



3.2.    Form. Except as provided in paragraph 6 below, this benefit (minus the
withholding and payroll taxes which must be deducted therefrom) shall be paid to
the participating employee directly from the general assets SUPERVALU INC. in
such one of the




‑3‑

--------------------------------------------------------------------------------




following Actuarially Equivalent forms as the participating employee shall have
elected in writing not later than October 1, 1990:
(i)
a single lump sum;

(ii)
a series of five (5) equal annual installments;

(iii)
a series of ten (10) equal annual installments;

(iv)
a single life annuity (also known as a Basic Pension);

(v)
a joint and 50% to surviving spouse annuity;

(vi)
a joint and 67% to surviving spouse annuity; or

(vii)
a joint and 100% to surviving spouse annuity.

Third Amendment–Effective November 1, 2008
Installment payments shall be determined by reference to the rules in Section 4
of Appendix A of the SUPERVALU INC. Nonqualified Supplemental Executive
Retirement Plan. Actuarially Equivalent value shall be determined by reference
to the rules and factors in effect under the Retirement Plan at the time the
benefit is first payable. Benefits payable to a surviving spouse shall be paid
only to the person, if any, who was the participating employee’s surviving
spouse at the time of the Termination of Employment. If there is no such
surviving spouse at such time, all elections of forms paying benefits to a
surviving spouse shall be deemed to be elections of a single life annuity (or
Basic Pension) form. Amounts payable to the participating employee in a lump sum
or installment form which are not paid at the participating employee’s death
shall be paid to the participating employee’s estate.

3.3.    Time. The payment shall be made (in the case of a single lump sum) or
commenced (in the case of installments or an annuity) at whichever of the
following dates as the participating employee shall have elected in writing
delivered to the Committee not later than October 1, 1990:
(i)
within thirty (30) days after the participating employee shall have had a
Termination of Employment;

(ii)
during the March following the date the participating employee shall have had a
Termination of Employment;

(iii)
during the March following the date the participating employee shall have
attained age sixty‑two (62) years or had a Termination of Employment, if later;

(iv)
during the March following the date the participating employee shall have
attained age sixty‑five (65) years or had a Termination of Employment, if later.





‑4‑

--------------------------------------------------------------------------------




3.4.    Default. If for any reason a participating employee shall have failed to
make a timely written designation of form and time for distribution (including
reasons beyond the control of the participating employee), the distribution
shall be made in a single lump sum during the March following the date the
participating employee shall have had a Termination of Employment. If the
Participant shall have not filed an application for a benefit within five (5)
years after his Normal Retirement Date (or his Termination of Employment, if
later), such benefit shall be permanently and irrevocably forfeited.
Second Amendment–Effective December 1, 2003
3.5.    Election Changes. Notwithstanding anything to the contrary in this Plan,
at any time and from time to time, each participating employee may file with the
Committee a new election of a form and time of distribution of the benefit from
this Plan, and such new election shall supersede all prior elections; provided,
however, that any new election must be filed prior to the calendar year
preceding the calendar year in which the participating employee’s benefits would
otherwise have been commenced or distributed. If a new election under this
Section 3.5 is not effective, the participating employee’s most recent effective
election (including any default election) shall govern the form and time of
payment.

3.6.    Special Benefit. In lieu of all benefits described in Section 3.1 and
Section 5 there shall be paid to (and with respect to) participating employees
who:
(i)
were born before March 1, 1952; and

(ii)
have not less than fifteen (15) years of Credited Service with SUPERVALU INC.
and its subsidiaries under the Retirement Plan at termination of employment; and

(iii)
are “highly compensated employees” as defined in Code section 414(q) at the time
of their termination of employment; and

(iv)
were actively employed by SUPERVALU INC. and participating in the Retirement
Plan on February 26, 1989,

only the benefits, if any, described in the separate nonqualified plan document
titled as the SUPERVALU INC. NONQUALIFIED SUPPLEMENTAL EXECUTIVE RETIREMENT
PLAN. Notwithstanding anything apparently to the contrary such persons shall not
be entitled to participate in or develop benefits under or receive benefits from
this Plan.
4.    Benefit For Profit Sharing Plan Participating Employees. This Plan shall
provide for participating employees as defined in Section 2.1, the excess, if
any, of:
(i)
the amount which would have been allocated for the participating employee under
the Profit Sharing Plans if such allocation had been determined without regard
to the allocation limitations under section 415 of the Code and without regard
to the compensation limitation of section 401(a)(17) of the Code, over





‑5‑

--------------------------------------------------------------------------------




(ii)
the amount actually allocated for the participating employee under the Profit
Sharing Plans after taking into account the allocation limitations under
section 415 of the Code and the compensation limitation of section 401(a)(17) of
the Code.

This benefit shall be credited to an account for the participating employee
under the Super Valu Stores, Inc. Deferred Compensation Plan at the same time as
the contribution would have been made for the participating employee if it had
been made under the Profit Sharing Plan. Provided, however, if the participating
employee is not fully (100%) vested under the Profit Sharing Plan at that time
of contribution, the contribution shall not be credited under Super Valu Stores,
Inc. Deferred Contribution Plan until such time as the participating employee is
fully (100%) vested under the Profit Sharing Plan. All matters concerning
distribution of this benefit from the Super Valu Stores, Inc. Deferred
Compensation Plan to the participating employee or survivors of the
participating employee shall be governed under the terms and provisions of the
Super Valu Stores, Inc. Deferred Compensation Plan including that plan’s accrual
of interest provisions (and not this document or the Profit Sharing Plans’
documents).
5.    Benefit to Retirement Plan Beneficiaries.
5.1.    Amount. There shall be paid under this Plan and to the surviving spouse
or other joint or contingent annuitant or beneficiary of a participating
employee as defined in Section 2.1 (subject to the exclusion in Section 3.6),
the excess, if any, of:
(i)
the amount which would have been payable under the Retirement Plan if such
benefit had been determined without regard to the benefit limitations of
section 415 of the Code and without regard to the compensation limitation of
section 401(a)(17) of the Code, over

(ii)
the amount actually paid from the Retirement Plan.

Third Amendment–Effective December 31, 2007
The amount determined under paragraph (i) above that would have been payable
under the Retirement Plan without regard to the limitations under section 415
and 401(a)(17) of the Code shall be determined without counting any service
after December 31, 2007, as Credited Service in the Retirement Plan and without
counting any compensation after December 31, 2012, as Final Average Compensation
in the Retirement Plan.







‑6‑

--------------------------------------------------------------------------------






5.2.    Form. Except as provided in paragraph 6 below, this benefit (minus the
withholding and payroll taxes which must be deducted therefrom) shall be paid to
such person directly from the general assets of SUPERVALU INC. in such one of
the following Actuarially Equivalent forms as the participating employee shall
have elected in writing delivered to the Committee not later than October 1,
1990:
(i)
a single lump sum;

(ii)
a series of five (5) annual installments;

(iii)
a series of ten (10) annual installments;

(iv)
a single life annuity (for the life of the joint annuitant only).

Third Amendment–Effective November 1, 2008
Installment payments shall be determined by reference to the rules in Section 4
of Appendix A of the SUPERVALU INC. Nonqualified Supplemental Executive
Retirement Plan. Actuarially Equivalent value shall be determined by reference
to the rules and factors in effect under the Retirement Plan at the time the
benefit is first payable. Benefits payable to a surviving spouse shall be paid
only to the person, if any, who was the participating employee’s surviving
spouse at the time of the Termination of Employment. If there is no such
surviving spouse at such Termination of Employment, all elections of forms
paying benefits to a surviving spouse shall be deemed to be elections of a
single life annuity (or Basic Pension) form. Benefits payable in a lump sum or
installment form that have not been paid at the death of the Beneficiary shall
be payable to the Beneficiary’s estate.



5.3.    Time. The payment shall be made (in the case of a single lump sum) or
commenced (in the case of installments or an annuity) at whichever of the
following dates as the participating employee shall have elected in writing
delivered to the Committee not later than October 1, 1990:
(i)
within thirty (30) days after the participating employee shall have died;

(ii)
during the March following the date the participating employee shall have died;

(iii)
during the March following the date the participating employee shall have
attained age sixty‑two (62) years or died if later;

(iv)
during the March following the date the participating employee shall have
attained age sixty‑five (65) years or died if later.

5.4.    Default. If for any reason a participating employee shall have failed to
make such a timely written designation of form and time for distribution
(including reasons beyond the control of the participating employee), the
distribution shall be made in a single lump




‑7‑

--------------------------------------------------------------------------------




sum during the March following the date the participating employee shall have
died. No spouse, former spouse, designated Joint Annuitant or Beneficiary shall
have any right to participate in the Participant’s selection of the time or the
form of benefit or the designation of a Joint Annuitant or Beneficiary or the
changing of the same. If the Participant shall have not filed an application for
a benefit within five (5) years after his Normal Retirement Date (or his
Termination of Employment, if later), such benefit shall be permanently and
irrevocably forfeited.
Second Amendment–Effective December 1, 2003
5.5.    Election Changes. Notwithstanding anything to the contrary in this Plan,
at any time and from time to time, each participating employee may file with the
Committee a new election of a form and time of distribution of the benefit from
this Plan, and such new election shall supercede all prior elections; provided,
however, that any new election must be filed prior to the calendar year
preceding the calendar year in which the participating employee’s benefits would
otherwise have been commenced or distributed. If a new election under this
Section 5.5 is not effective, the participating employee’s most recent effective
election (including any default election) shall govern the form and time of
payment.



Third Amendment–Effective January 1, 2009
5.6.    Determination of Beneficiary. If the Participant was married for at
least one (1) year ending on the date of the Participant’s death, the survivor
benefit shall be payable to the surviving spouse unless the Participant has
elected otherwise pursuant to rules established by the Administrative Committee.
If the Participant was not married to the surviving spouse for at least one (1)
year ending on the date of death, the survivor benefit shall be payable to the
Participant’s designated beneficiary or, in the absence of such designation, to
the Participant’s estate. No spouse, former spouse, designated joint annuity or
beneficiary shall have any right to participate in the Participant’s selection
of time or form of distribution or any change of the same.





6.    Commutation of Retirement Plan Excess Benefits. At the election of the
Compensation Committee of the Board of Directors of SUPERVALU INC. (or its
authorized agent), and for the purpose of minimizing employer payroll or other
taxes due on benefits payable under this Plan with respect to the Retirement
Plan, the Compensation Committee may commute the value of benefits payable to or
with respect to participating employee at the time of the retirement, quit,
discharge, death or other termination of employment of the participating
employee. The commuted single sum of the value so determined shall be calculated
by reference to the interest and mortality factors then in effect under the
Retirement Plan with respect to which the commuted benefits are paid. The
commuted single sum value shall then be transferred to the Super Valu Stores,
Inc. Deferred Compensation Plan as of the date of commutation for payment in
accordance with the terms of that plan. If the Compensation Committee elects to
commute Retirement Plan benefits payable to or with respect to a participating
employee, the Compensation Committee shall cause the participating employee or
other person to whom such benefits are payable to be immediately notified in
writing of that commutation.




‑8‑

--------------------------------------------------------------------------------




7.    Funding. All benefits payable under this Plan shall be paid exclusively
from the general assets of SUPERVALU INC. and no fund or trust shall be
established apart from the general assets of such corporation for this purpose
nor shall any assets or property be segregated or set apart from such
corporation’s general assets for the purposes of funding this Plan.
Third Amendment–Effective August 1, 2007
8.    General Matters.
8.1.    Employer. Except as hereinafter provided, functions generally assigned
to the Employer shall be discharged by its officers or delegated and allocated
as provided herein.
8.2.    Committee. Each Committee established pursuant to the document entitled
“Committee Bylaws for SUPERVALU Benefit Plans” adopted effective August 1, 2007,
by action of the Chief Executive Officer of SUPERVALU, as amended from time to
time (“Bylaws”) shall have authority and responsibility under the Plan as set
forth in such Bylaws and shall perform all duties assigned to such Committee by
the express terms of this Plan Statement.
8.3.    Termination. The Compensation Committee of the Board of Directors of
SUPERVALU shall have the exclusive authority to terminate or curtail the
benefits of this Plan both with regard to persons expecting to receive benefits
hereunder in the future and persons already receiving benefits at the time of
such action.
8.4.    Plan Administrator. SUPERVALU INC. shall be the administrator for
purposes of section 3(16)(A) of the Employee Retirement Income Security Action
of 1974.
8.5.    Disclaimer. This Plan shall not alter, enlarge or diminish any person’s
employment rights or obligations or rights or obligations under a Retirement
Plan or a Profit Sharing Plan.





Third Amendment–Effective January 1, 2009
8.6. Amendment. SUPERVALU INC. reserves the power to amend this Plan Statement
either prospectively or retroactively or both, at any time and for any reason
deemed sufficient by it without notice to any person affected by the Plan:
(i) in any respect by action of its Board of Directors (or any duly authorized
committee of the Directors), and
(ii) in any respect that increases or decreases the cost of the Plan by more
than Five Million Dollars ($5,000,000), by action of the Executive Plans
Committee, and
(ii) in any respect that increases or decreases the cost of the Plan by Five
Million Dollars ($5,000,000) or less, by action of the Benefit Plans Committee.



9.    Forfeiture of Benefits. All unpaid benefits under this Plan, including
without limiting the generality of the foregoing, undistributed accruals
attributable to this Plan which are developed




‑9‑

--------------------------------------------------------------------------------




under the Super Valu Stores, Inc. Deferred Compensation Plan, shall be forfeited
upon the determination by the Compensation Committee of the Board of Directors
of SUPERVALU INC. that the participating employee, either before or after
termination of employment:
(i)
has engaged in a felonious, fraudulent or other activity resulting in harm to
SUPERVALU INC. or a subsidiary;

(ii)
has divulged to a competitor any confidential information, or trade information,
or trade secrets of SUPERVALU INC. or a subsidiary; or

(iii)
has provided SUPERVALU INC. or a subsidiary with materially false reports
concerning his business interests or employment; or

(iv)
has made materially false representations which are relied upon by SUPERVALU
INC. or a subsidiary in furnishing information to shareholders, stock exchange
or the Securities and Exchange Commission; or

(v)
has maintained an undisclosed, unauthorized and material conflict of interest in
the discharge of the duties owed by the participating employee to SUPERVALU INC.
or a subsidiary; or

(vi)
has engaged in conduct causing a serious violation of state or federal law by
SUPERVALU INC. or a subsidiary ; or

(vii)
has engaged in the theft of assets or funds of SUPERVALU INC. or a subsidiary;
or

(viii)
has engaged in fraud or dishonesty toward SUPERVALU INC. or a subsidiary which
is admitted or judicially proven; or

(ix)
has been convicted of any crime which directly or indirectly arose out of his
employment relationship with SUPERVALU INC. or a subsidiary or materially
affected his ability to discharge the duties of his employment with SUPERVALU
INC. or a subsidiary; or

(x)
has during his employment or for a period of two years after the termination of
his employment engaged in any employment or self‑employment with a competitor of
SUPERVALU INC. or a subsidiary within the geographical area which is then served
by SUPERVALU INC. or the subsidiary.





‑10‑

--------------------------------------------------------------------------------




Third Amendment-Effective January 1, 2008
10.    Claims Procedure.
10.1.    Determinations. The Administrative Committee shall make such
determinations as may be required from time to time in the administration of
this Plan. The Administrative Committee shall have the discretionary authority
and responsibility to interpret and construe the Plan Statement and all relevant
documents and information, and to determine all factual and legal questions
under this Plan, including but not limited to the entitlement of Participants
and Beneficiaries, and the amounts of their respective interests.
10.2.    Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by the Principal Sponsor, the
Employer, the Committee, or any other person pursuant to any provision of the
Plan Statement may be signed in the name of the Principal Sponsor or Employer by
any officer or other person who has been authorized to make such certification
or to give such notices or consents.
10.3.    Claims Procedure. The claim and review procedures set forth in this
Section shall be the mandatory claim and review procedures for the resolution of
disputes and disposition of claims filed under the Plan. An application for a
distribution shall be considered as a claim for the purposes of this Section.
(a)    Initial Claim and Decision. An individual may, subject to any applicable
deadline, file with the Administrative Committee a written claim for benefits
under the Plan in a form and manner prescribed by the Administrative Committee.
If the claim is denied in whole or in part, the Administrative Committee shall
notify the claimant of the adverse benefit determination within 90 days after
receipt of the claim. The 90 day period for making the claim determination may
be extended for 90 days if the Administrative Committee determines that special
circumstances require an extension of time for determination of the claim,
provided that the Administrative Committee notifies the claimant, prior to the
expiration of the initial 90 day period, of the special circumstances requiring
an extension and the date by which a claim determination is expected to be made.
The notice of adverse determination shall provide: (i) the specific reasons for
the adverse determination; (ii) references to the specific provisions of the
Plan Statement (or other applicable Plan document) on which the adverse
determination is based; (iii) a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary; and (iv) a description of the claim and
review procedures, including the time limits applicable to such procedure, and
(v) a statement of the claimant’s right to bring a civil action under ERISA
section 502(a) following an adverse determination on review.







‑11‑

--------------------------------------------------------------------------------




(b)    Request for Review and Final Decision. Within 60 days after receipt of an
initial adverse benefit determination notice, the claimant may file with the
Administrative Committee a written request for a review of the adverse
determination and may, in connection therewith submit written comments,
documents, records and other information relating to the claim benefits. Any
request for review of the initial adverse determination not filed within 60 days
after receipt of the initial adverse determination notice shall be untimely. If
the claim, upon review, is denied in whole or in part, the Administrative
Committee shall notify the claimant within 60 days after receipt of the request
for a review. Such 60‑day period may be extended for 60 days if the
Administrative Committee determines that special circumstances require an
extension and notifies the claimant what special circumstances require the
extension and the date by which the decision is expected. If the extension is
due to the claimant’s failure to submit information necessary to decide the
claim, the claimant shall have 60 days to provide the necessary information and
the period for making the decision shall be tolled from the date on which the
extension notice is sent until the date the claimant responds to the information
request or, if earlier, the expiration of 60 days. The Administrative
Committee’s review of a denied claim shall take into account all documents and
other information submitted by the claimant, whether or not the information was
submitted before the claim was initially decided. The notice of denial upon
review shall set forth in a manner calculated to be understood by the claimant:
(i) the specific reasons for the denial; (ii) references to the specific
provisions of the Plan document on which the denial is based; (iii) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all documents, records, and other information
relevant to the claim; and (iv) a statement of the claimant’s right to bring a
civil action under ERISA section 502(a).
10.4.    Rules and Regulations.
10.4.1. Adoption of Rules. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Administrative Committee.
10.4.2. Specific Rules.
(a)    Any decision or determination to be made by the Principal Sponsor or
Employer shall be made by the Administrative Committee unless delegated, in
which case references in this Section 8 to the Administrative Committee shall be
treated as references to the Administrative Committee’s delegate. No inquiry or
question shall be deemed to be a claim or a request for a review of a denied
claim unless made in accordance with the established claim procedures. The
Administrative Committee may require that any claim for benefits and any request
for a review of a denied claim be filed on forms to be furnished by the
Administrative Committee upon request.







‑12‑

--------------------------------------------------------------------------------




(b)    Claimants may be represented by a lawyer or other representative at their
own expense, but Administrative Committee reserves the right to require the
claimant to furnish written authorization and establish reasonable procedures
for determining whether an individual has been authorized to act on behalf of a
claimant. A claimant’s representative shall be entitled to copies of all notices
given to the claimant.
(c)    The decision on a claim and on a request for a review of a denied claim
may be provided to the claimant in electronic form instead of in writing at the
discretion of the Administrative Committee.
(d)    The time period within which a benefit determination will be made shall
begin to run at the time a claim or request for review is filed in accordance
with the claims procedures, without regard to whether all the information
necessary to make a benefit determination accompanies the filing.
(e)    The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.
(f)    For the purpose of this Section, a document, record, or other information
shall be considered “relevant” as defined in Labor Reg. §2560.503‑1(m)(8).
(g)    The Administrative Committee may, in its discretion, rely on any
applicable statute of limitation or deadline as a basis for denial of any claim.
10.4.3. Limitations and Exhaustion.
(a)    No claim shall be considered under these administrative procedures unless
it is filed with the Administrative Committee within one (1) year after the
Participant knew (or reasonably should have known) of the general nature of the
dispute giving rise to the claim. Every untimely claim shall be denied by the
Administrative Committee without regard to the merits of the claim. No suit may
be brought by or on behalf of any Participant or Beneficiary on any matter
pertaining to this Plan unless the action is commenced in the proper forum
before the earlier of: (i) three (3) years after the Participant knew (or
reasonably should have known) of the general nature of the dispute giving rise
to the action, or (ii) sixty (60) days after the Participant has exhausted these
administrative procedures.
(b)    These administrative procedures are the exclusive means for resolving any
dispute arising under this Plan. No Participant or Beneficiary shall be
permitted to litigate any such matter unless a timely claim has been filed under
these administrative procedures and these administrative procedures have been
exhausted, and determinations under these administrative procedures (including
determinations as to whether the claim was timely filed) shall be afforded the
maximum deference permitted by law.







‑13‑

--------------------------------------------------------------------------------




(c)    For the purpose of applying the deadlines to file a claim or a legal
action, knowledge of all facts that a Participant knew or reasonably should have
known shall be imputed to every claimant who is or claims to be a Beneficiary of
the Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.
(d)    Except to the extent that federal law is controlling, this Plan Statement
shall be construed and enforced in accordance with the laws of the State of
Minnesota. All controversies, disputes, claims, or causes of action arising
under or related to the Plan or any other party with a relationship to the Plan
(including any claims for benefits or any other claims brought under ERISA
section 502) must be brought in the United States District Court For the
District of Minnesota.



11.    Construction. This Plan is adopted with the understanding that it is in
part an unfunded excess benefit plan within the meaning of Section 3(36) ERISA
and is in part an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees as provided in sections 201(2), 301(3) and 401(a)(1) of
ERISA. Each provision hereof shall be interpreted and administered accordingly.
Third Amendment–Effective January 1, 2008
The rules of section 409A of the Code shall apply to this Plan to the extent
applicable and this Plan Statement shall be construed and administered
accordingly. The Principal Sponsor has affirmatively determined that all amounts
accrued under the Plan that were earned and vested before January 1, 2005 (i.e.,
amounts specified in Section 1.2) shall not be subject to 409A of the Code, and
this Plan Statement shall be construed accordingly. Notwithstanding the
foregoing, neither the Principal Sponsor, nor the Employer nor any of its
officers, directors, agents or affiliates shall be obligated, directly or
indirectly to any Participant or any other person for any taxes, penalties,
interest or like amounts that may be imposed on the Participant or other person
on account of any amounts under this Plan or on account of any failure to comply
with any Code section.

Unless a contrary intention is clearly expressed herein, terms defined in the
Retirement Plan and used in this Plan shall have the meanings assigned in the
Retirement Plan insofar as this Plan is developing benefits by reference to the
Retirement Plan. Unless a contrary intention is clearly expressed herein, terms
defined in a Profit Sharing Plan and used in this Plan shall have the meanings
assigned in the Profit Sharing Plan insofar as this Plan is developing benefits
by reference to such Profit Sharing Plan.
It is specifically contemplated that the Retirement Plan and the Profit Sharing
Plans will, from time to time, be amended and possibly terminated. All such
amendments and terminations shall be given effect under this Plan (it being
expressly intended that this Plan shall not freeze or lock in the benefit
structures of such plans as they exist at the adoption of this Plan or upon the
commencement of participation by any participating employee).
This Plan is adopted in the State of Minnesota and shall be construed and
enforced according to the laws of that State to the extent such laws are not
preempted by federal law.




‑14‑

--------------------------------------------------------------------------------




This Plan will not provide any excess benefits with respect to any stock bonus
plan, employee stock ownership plan or PAYSOP. This Plan shall be construed to
prevent the duplication of benefits provided under any other plan or
arrangement, whether qualified or nonqualified, funded or unfunded, to the
extent that such other benefits are provided directly or indirectly by the
Employer.
First Amendment–Effective June 30, 1998
12. Change in Control.
12.1.   Special Definitions. A “Change of Control” shall be deemed to have
occurred upon any of the following events:
(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d‑3
promulgated under the Exchange Act) of 20% or more of either (A) the then
outstanding shares of common stock of the Company or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors; provided, however, that for purposes of
this subsection (i), the following acquisitions shall not constitute a Change of
Control; (A) any acquisition directly from the Company or (B) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company of any corporation controlled by the Company; or
(ii) the consummation of any merger or other business combination of the
Company, sale or lease of the Company’s assets or combination of the foregoing
transactions (the “Transactions”) other than a Transaction immediately following
which the shareholders of the Company and any trustee or fiduciary of any
Company employee benefit plan immediately prior to the Transaction own at least
60% of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other business combination; (B) the purchaser
or lessee of the Company’s assets; or (C) both the surviving corporation and the
purchaser or lessee in the event of any combination of Transactions; or
(iii) within any 24 month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board or
the board of directors of a successor to the Company. For this purpose, any
director who was not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director was elected to the Board by, or on
the recommendation of or with the approval of, at least three‑fourths of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a person who has expressed an intent to effect a Change of
Control or engage in a proxy or other control contest); or
(iv) such other event or transaction as the Board shall determine constitutes a
Change in Control.
12.2.   Amendment. Notwithstanding any other provision of the Plan, during the
five (5) years following a change in control, the provisions of the Plan may not
be amended if any amendment would adversely affect the rights, expectancies or
benefits provided by the Plan (as in effect immediately prior to the change in
control), of any Participant, Beneficiary or other person entitled to payments
under the Plan.









‑15‑

--------------------------------------------------------------------------------





APPENDIX A

RULES FOR POST‑2004 ACCRUALS
The portion of a Participant’s benefit that accrued after December 31, 2004,
shall be governed by the terms of the Plan Statement subject to modifications
specified in this Appendix A which are intended to comply with section 409A of
the Code.
Pursuant to Section 2.1 of the Plan Statement (as amended herein), all
Participants in this Plan were determined on or before December 31, 2007, and no
employees shall become Participants in this Plan after December 31, 2007.
Distribution elections with respect to accruals after December 31, 2004, were
made by Participants either before December 31, 2004, or in accordance with the
transition relief described in IRS Notice 2005‑1; Q&A–19(c) and the preambles to
the proposed regulations under section 409A of the Code.
1.    Separation from Service. The term Termination of Employment is replaced
throughout the Plan Statement by the term Separation from Service, and
Separation from Service is defined as follows:
Separation from Service — a severance of an employee’s employment relationship
with the Employers and all Affiliates for any reason other than the employee’s
death.
(a)
A transfer from employment with an Employer to employment with an Affiliate, or
vice versa, shall not constitute a Separation from Service.

(b)
Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the Employer and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty‑six (36) month period (or the full period of
services to the employer if the employee has been providing services to the
employer for less than thirty‑six months).

(c)
Separation from Service shall not be deemed to occur while the employee is on
military leave, sick leave or other bona fide leave of absence if the period
does not exceed six (6) months or, if longer, so long as the employee retains a
right to reemployment with the Employer or an Affiliate under an applicable
statute or by contract. For this purpose, a leave is bona fide only if, and so
long as, there is a reasonable expectation that the employee will return to
perform services for the Employer or an Affiliate. Notwithstanding the
foregoing, a 29‑month period of absence will be substituted for such 6‑month
period if the leave is due to any medically determinable physical or mental





A‑1



--------------------------------------------------------------------------------




impairment that can be expected to result in death or can be expected to last
for a continuous period of no less than 6 months and that causes the employee to
be unable to perform the duties of his or her position of employment.
(d)
Where as part of a sale or other disposition of assets by the Employer to an
employer that is not an Affiliate, an employee providing services to the
Employer immediately before the transaction and to the buyer immediately after
the transaction (“Affected Employee”) would otherwise experience a Separation
from Service from the Employer as a result of the transaction, the Employer and
the buyer shall have the discretion to specify that the Affected Employee has
not experienced a Separation from Service if (i) the transaction results from
bona fide, arm’s length negotiations, (ii) all Affected Employees are treated
consistently, and (iii) such treatment is specified in writing no later than the
closing date of the transaction.

2.    Specified Employee. For purposes of application of the six (6) month delay
rule in Section 3.3 (as modified in this Appendix A), Specified Employee is
defined as follows:
Specified Employee — a Participant who is a key employee as defined in
section 416(i) of the Code. A Participant’s status as a Specified Employee shall
be determined each December 31st based on the facts existing during the year
ending on that date. If a Participant is determined to be a Specified Employee
on that date, the Participant shall be treated as a Specified Employee for
purposes of the six (6) month delay under Section 3.3 (as modified in this
Appendix A) if Separation from Service occurs during the twelve (12) month
period beginning the following April 1.
3.    Affiliate. For purposes of the application of the definition of Separation
from Service, Affiliate is defined as follows:
Affiliate — a business entity that is treated as a single employer with
SUPERVALU INC. under the rules of section 414(b) and (c) of the Code, including
the eighty percent (80%) standard therein.
4.    Form of Distribution to Participant. Section 3.2 of the Plan Statement is
revised to read in full as follows:
3.2.    Form of Distribution to Participant. Distribution of the Participant’s
benefit shall be made to the Participant in whichever of the following
Actuarially Equivalent forms the Participant shall have timely elected in
writing delivered to the Plan Sponsor. If for any reason a Participant shall
have failed to make a timely election of form of distribution (including reasons
entirely beyond the control of the Participant), distribution shall be made in
the form of a single lump sum.
(i)
a single lump sum;

(ii)
a series of five (5) equal annual installments;

(iii)
a series of ten (10) equal annual installments;





A‑2



--------------------------------------------------------------------------------




(iv)
a single life annuity;

(v)
a joint and 50% to surviving spouse annuity;

(vi)
a joint and 67% to surviving spouse annuity; or

(vii)
a joint and 100% to surviving spouse annuity.

Actuarially Equivalent value shall be determined by reference to the rules and
factors in effect under the Retirement Plan at the time the benefit is first
payable.
5.    Time of Distribution to Participant. Section 3.3 of the Plan Statement is
revised to read in full as follows:
3.3.    Time of Distribution to Participant. Distribution of a Participant’s
benefit shall be made or commenced at whichever of the following dates as the
Participant shall have timely elected in writing delivered to the Plan Sponsor:
(i)
within thirty (30) days after the Participant’s Separation from Service;

(ii)
during the month of March following the Participant’s Separation from Service;

(iii)
during the month of March following the later of (A) the Participant’s
sixty‑second (62nd) birthday or (B) the Participant’s Separation from Service;
or

(v)
during the month of March following the later of (A) the Participant’s
sixty‑fifth (65th) birthday or (B) the Participant’s Separation from Service;

provided, however, that if distribution is made or commenced in the event of the
Participant’s Separation from Service and if the Participant is a Specified
Employee, distribution shall be delayed until the six (6) month anniversary of
the date following the date of the Participant’s Separation from Service (or if
earlier, until the death of the Participant) and distribution shall be made or
commenced on the first payroll date of the Plan Sponsor thereafter.
Notwithstanding the foregoing, the time of any distribution shall be delayed in
accordance with the rules in Section 3.5 related to subsequent election changes.
No spouse or former spouse shall have any right to participate in the
Participant’s election of time of distribution.
6.    Default Election. Section 3.4 of the Plan Statement is revised to read in
full as follows:
3.4.    Default. If for any reason a Participant shall have failed to make a
timely election of time for distribution (including reasons entirely beyond the
control of the Participant),




A‑3



--------------------------------------------------------------------------------




the Participant shall be deemed to have elected to receive distribution during
the March following the Participant’s Separation from Service.
7.    Subsequent Changes in Elections for Distribution to Participant.
Section 3.5 of the Plan Statement is revised to read in full as follows:
3.5.    Subsequent Changes in Elections for Distribution to Participant. A
Participant shall be permitted to change prior elections of time of distribution
and form of distribution if such election change is made in the form and manner
prescribed by the Administrative Committee and only if the following conditions
are satisfied:
(a)
the election change shall not take effect until the date that is twelve (12)
months after the date on which the Participant submits the election change;

(b)
if the Participant changes the form of distribution elected under Section 3.2
(as modified in this Appendix A), distribution shall be delayed until the date
that is five (5) years after the date the distribution would have been made or
commenced but for the election change; provided, however, that for this purpose,
a change from one life annuity form of distribution to another actuarially
equivalent life annuity form before distribution has commenced shall not be
considered a change in form of distribution; and

(c)
if the Participant changes the time of distribution elected under Section 3.3
(as modified in this Appendix A) or by default under Section 3.4 (as modified in
this Appendix A), the election change (i) must be submitted at least 12 months
before the distribution date previously elected by the Participant, and
(ii) distribution shall be delayed at least five (5) years after the date
distribution would have been made or commenced but for the election change.

8.    Benefit to Beneficiaries. The lead‑in to Section 5.1 of the Plan Statement
is revised to read as follows:
5.1.    Amount. There shall be paid under this Plan to the Participant’s
Beneficiary as determined in Section 5.6, the excess, if any, of:
9.    Form of Distribution to a Beneficiary. Section 5.2 of the Plan Statement
is revised to read in full as follows:
5.2.    Form of Distribution to a Beneficiary. Distribution to the Participant’s
Beneficiary shall be made in whichever of the following Actuarially Equivalent
forms the Participant shall have timely elected in writing delivered to the Plan
Sponsor. If for any reason a Participant shall have failed to make a timely
election of form of distribution (including reasons entirely beyond the control
of the Participant), distribution shall be made to such person in the form of a
single lump sum.




A‑4



--------------------------------------------------------------------------------




(i)
a single lump sum;

(ii)
a series of five (5) equal annual installments;

(iii)
a series of ten (10) equal annual installments; or

(iv)
a single life annuity.

Actuarially Equivalent value shall be determined by reference to the rules and
factors in effect under the Retirement Plan at the time the benefit is first
payable. Amounts paid to the Beneficiary in a lump sum or installment form which
are not paid at the Beneficiary’s death, shall be paid to the Beneficiary’s
estate.
10.    Time of Distribution to Beneficiary. Section 5.3 of the Plan Statement is
revised to read in full as follows:
5.3.    Time of Distribution to Participant. Distribution to a Participant’s
Beneficiary shall be made or commenced at whichever of the following dates the
Participant shall have timely elected in writing delivered to the Plan Sponsor:
(i)
within thirty (30) days after the date of the Participant’s death;

(ii)
during the month of March following the date of the Participant’s death;

(iii)
during the month of March following the later of: (A) the date the Participant
would have attached age sixty‑two (62) or (B) the date of the Participant’s
death; or

(v)
during the month of March following the later of: (A) the date the Participant
would have attached age sixty‑five (65) or (B) the date of the Participant’s
death.

11.    Default Election. Section 5.4 of the Plan Statement is revised to read in
full as follows:
5.4.    Default. If for any reason a Participant shall have failed to make a
timely election of time for distribution to the Beneficiary (including reasons
entirely beyond the control of the Participant), the Participant shall be deemed
to have elected distribution to the Beneficiary during the March following the
date of the Participant’s death.
12.    Subsequent Changes in Elections for Distribution to Beneficiary.
Section 5.5 of the Plan Statement is revised to read in full as follows:
5.5.    Subsequent Changes in Elections for Distribution to Beneficiary. A
Participant shall be permitted to change prior elections of time of distribution
and form of distribution to a Beneficiary if such election change is made in the
form and manner prescribed by the Administrative Committee and only if the
following conditions are satisfied:




A‑5



--------------------------------------------------------------------------------




(a)
the election change shall not take effect until the date that is twelve (12)
months after the date on which the Participant submits the election change;

(b)
if the Participant changes the form of distribution elected under Section 5.2
(as modified in this Appendix A), distribution shall be delayed until the date
that is five (5) years after the date the distribution would have been made or
commenced but for the election change; provided, however, that for this purpose,
a change from one life annuity form of distribution to another actuarially
equivalent life annuity form before distribution has commenced shall not be
considered a change in form of distribution; and

(c)
if the Participant changes the time of distribution elected under Section 5.3
(as modified in this Appendix A) or by default under Section 5.4 (as modified in
this Appendix A), the election change (i) must be submitted at least 12 months
before the distribution date previously elected by the Participant, and
(ii) distribution shall be delayed at least five (5) years after the date
distribution would have been made or commenced but for the election change.

13.    Section Disregarded. Section 6 of the Plan Statement (and all
cross‑references thereto) are deleted and have no further effect.






A‑6

